Order entered September 27, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00137-CR

                      FRANCISCO TAHAY-MARROQUIN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F19-00006-J

                                             ORDER
       Before the Court are appellant’s September 23, 2019 second motion to extend time to file

appellant’s brief and September 25, 2019 motion to supplement the record and hold the briefing

schedule in abeyance. We GRANT both motions to the extent of the following relief.

       We ORDER the Dallas County District Clerk to file, within THIRTY DAYS of the date

of this order, a supplemental clerk’s record consisting of the clerk’s record in cause no. F17-

58056-J. We further ORDER appellant’s brief due SIXTY DAYS from the date of this order.

       We DIRECT the Clerk of the Court to transmit a copy of this order by electronic

transmission to Felicia Pitre, Dallas County District Clerk; and to counsel for the parties.


                                                       /s/    BILL PEDERSEN, III
                                                              JUSTICE